     Case 8:20-cv-00089-DOC-JDE Document 43 Filed 10/08/20 Page 1 of 3 Page ID #:389



 1    M. DANTON RICHARDSON (State Bar No. 141709)
      mdantonrichardson@yahoo.com
 2    LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
      leo.law.55@gmail.com
      LAW OFFICE OF M. DANTON RICHARDSON
 4    131 N. El Molino Ave., Suite 310
      Pasadena, CA 91101
 5

 6    Attorneys for Plaintiff,
      LITTLE ORBIT LLC
 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10       LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11       Liability Company,                     )
                                                )   Judge:      Hon. David O. Carter
12                     Plaintiff,               )
                                                )
13
                vs.                             )   ORDER EXTENDING DISCOVERY
14                                              )   CUTOFF TO NOVEMBER 30, 2020,
         DESCENDENT STUDIOS INC., a Texas )         AND MOTION CUTOFF TO
15       corporation, and ERIC PETERSON, an     )   DECEMBER 14, 2020 [42]
16       individual,                            )
                                                )
17                     Defendants.              )
                                                )   Previous Discovery Cutoff Date: October
18                                                  30, 2020
         ___________________________________ )
19                                              )   New Discovery Cutoff Date: November 30,
         DESCENDENT STUDIOS INC., a Texas )         2020
20       corporation,                           )
21                                              )
                       Counterclaimant,         )
22                                              )
                vs.                             )
23
                                                )
24       LITTLE ORBIT LLC, a California Limited )
         Liability Company,                     )
25                                              )
26                     Counter Defendant.       )
                                                )
27       ___________________________________ )
28
                                                    1
                                                                    ORDER EXTENDING DISCOVERY CUTOFF
                                                                                      TO NOVEMBER 30, 2020
                                                                      CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 43 Filed 10/08/20 Page 2 of 3 Page ID #:390



 1           Comes now before the Court the stipulation of Plaintiff/Counter-Defendant Little Orbit
 2    LLC (“Little Orbit”), and Defendant/Counterclaimant Descendent Studios Inc. (“Descendent”)
 3    and Defendant Eric Peterson, by and through their counsel, that as a result of scheduling conflicts
 4    and delays due to compliance with Covid-19 guidelines a short extension of time is necessary to
 5    complete pre-trial discovery in this matter. After considering the stipulation of the parties, the
 6    Court finds good cause to extend the discovery cutoff.
 7           The discovery cutoff shall be extended to November 30, 2020, and the motion cutoff shall
 8    be extended to December 14, 2020. All other deadlines and dates shall remain the same.
 9           IT IS SO ORDERED:
10

11    October 8, 2020
12
      _____________________              ___________________________________
      DATED                              HONORABLE DAVID O. CARTER
13                                       UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19
20    Respectfully submitted,

21

22
       /s/ M. Danton Richardson
23    M. Danton Richardson
24

25

26

27

28
                                                      2
                                                                          ORDER EXTENDING DISCOVERY CUTOFF
                                                                                            TO NOVEMBER 30, 2020
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 43 Filed 10/08/20 Page 3 of 3 Page ID #:391



 1                                     CERTIFICATE OF SERVICE

 2    I hereby certify that on this 6th Day of October 2020, the foregoing [PROPOSED] ORDER
 3
      EXTENDING DISCOVERY CUTOFF TO NOVEMBER 30, 2020, AND MOTION
      CUTOFF TO DECEMBER 14, 2020 was filed with the Court’s CM/ECF system and was
 4    served on the following counsel of record via email:
 5          Michael C. Whitticar; VSB No. 32968
 6          NOVA IP Law, PLLC
            7420 Heritage Village Plaza, Suite 101
 7          Gainesville, VA 20155
            Tel: 571-386-2980
 8
            Fax: 855-295-0740
 9          Email: mikew@novaiplaw.com
            Counsel for Defendants
10

11          NADA I. SHAMONKI (SBN 205359)
            MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
12          2029 Century Park East, Suite 3100
            Los Angeles, CA 90067
13
            Telephone: (310) 586-3200
14          Facsimile: (310) 586-3202
            Email: nshamonki@mintz.com
15          Counsel for Defendants
16

17                                                       /s/ M. Danton Richardson
                                                           M. Danton Richardson
18

19
20

21

22

23

24

25

26

27

28
                                                     3
                                                                   ORDER EXTENDING DISCOVERY CUTOFF
                                                                                     TO NOVEMBER 30, 2020
                                                                     CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
